         Case 1:19-cr-10357-RGS Document 58-6 Filed 06/08/20 Page 1 of 1




                                           EXHIBIT 6 & 7


From: Jonathan D. Plaut
Sent: Thursday, August 22, 2019 3:19 PM
To: Bloom, Sara (USAMA) <Sara.Bloom@usdoj.gov>
Subject: RE: Fondots

Dear Sara,

The answer is yes, Mr. Fondots is interested in resolving this case via plea and he does not want to be
indicted. I will be in the office all week this coming week, and I would very much like to receive the
evidence/documents on which you base the factual allegations in the complaint and the six counts. As
soon as I can see the evidence I will promptly review it with Mr. Fondots.

Thank you.

From: Bloom, Sara (USAMA) [mailto:Sara.Bloom@usdoj.gov]
Sent: Tuesday, August 20, 2019 9:31 AM
To: Jonathan D. Plaut <jdplaut@chardonlaw.com>
Subject: RE: Fondots

You were going to get back to me as well after speaking with your client about whether he is still
prepared to plead guilty to tax and wire fraud – even if he does not agree to all the facts in the
Information. I am trying to gather evidence to send to you. Sara

From: Jonathan D. Plaut <jdplaut@chardonlaw.com>
Sent: Tuesday, August 20, 2019 9:03 AM
To: Bloom, Sara (USAMA) <SBloom@usa.doj.gov>
Subject: RE: Fondots

Sara,

Nice speaking with you yesterday. Regarding timing, please advise when we can see the evidence so that
we can hopefully move toward a plea deal. I’m free all next week to get this done. Thanks.
